UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
STATE OF TEXAS,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 11-1303
                                               )      (RMC-TBG-BAH)
UNITED STATES OF AMERICA, and                  )
ERIC H. HOLDER, in his official                )
capacity as Attorney General of the            )
United States                                  )
                                               )
               Defendants, and                 )
                                               )
Wendy Davis, et. al.,                          )
                                               )
               Intervenor-Defendants.          )
                                               )

                                              ORDER

               Plaintiff State of Texas seeks summary judgment and a declaration that (1) the State’s

proposed redistricting plans for the U.S. House of Representatives, the Texas House of

Representatives, and the Texas State Senate1 neither have the purpose nor will have the effect of

denying or abridging the right to vote on account of race, color, or membership in a language

minority and otherwise fully comply with Section 5 of the Voting Rights Act of 1965, as amended,

42 U.S.C. § 1973c; and (2) that the State’s redistricting plans for the U.S. House of Representatives,

Texas House of Representatives, and Texas State Senate may be implemented without delay.

               The three-judge panel appointed to hear the case received extensive briefing and held

lengthy oral argument on November 2, 2011. If any one of the plans is not precleared by this Court



       1
         Without challenge to the State’s redistricting plan for the Texas State Board of
Education, the Court gave preclearance to that plan by Order dated September 22, 2011.
at this stage in the proceedings, the District Court for the Western District of Texas must designate

a substitute interim plan for the 2012 election cycle by the end of November.2 See Perez v. Texas,

No. 11-360, Am. Order [Dkt. # 391] (W. D. Tex. Oct. 4, 2011) (consolidated action). Therefore, the

Court issues its Order promptly and will issue a memorandum opinion hereafter.

                Having carefully considered the entire record and the parties’ arguments, the Court

finds and concludes that the State of Texas used an improper standard or methodology to determine

which districts afford minority voters the ability to elect their preferred candidates of choice and that

there are material issues of fact in dispute that prevent this Court from entering declaratory judgment

that the three redistricting plans meet the requirements of Section 5 of the Voting Rights Act. See

42 U.S.C. 1973c.

                Accordingly, it is hereby

                ORDERED that the Motion for Summary Judgment [Dkt. # 41] is DENIED.

                SO ORDERED.

Date: November 8, 2011                                                     /s/
                                                             THOMAS B. GRIFFITH
                                                             United States Circuit Judge


                                                                           /s/
                                                             ROSEMARY M. COLLYER
                                                             United States District Judge


                                                                           /s/
                                                             BERYL A. HOWELL
                                                             United States District Judge

        2
          On November 7, 2011, the District Court for the Western District of Texas issued an
order modifying the election schedule in Texas and changing the date pursuant to which
prospective candidates for office may first file an application for a place on the Primary Ballot to
November 28, 2011. See Perez v. Texas, No. 11-360, Am. Order [Dkt. # 489] (W. D. Tex. Nov.
7, 2011) (consolidated action).